Montgomery App. No. 21817, 2007-0hio-6138. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 6 of the court of appeals’ Decision and Entry filed January 29, 2008:
“May a trial court modify spousal support under R.C. 3105.18 without finding that: (1) a substantial change in circumstances has occurred; and (2) the change was not contemplated at the time of the original decree?”
The conflict cases are Kingsolver v. Kingsolver, Summit App. No. 21773, 2004-Ohio-3844, Buchal v. Buchal, Lake App. No. 2005-L-095, 2006-Ohio-3879, and Tsai v. Tien, 162 Ohio App.3d 89, 2005-Ohio-3520, 832 N.E.2d 809.
Sua sponte, cause consolidated with 2007-2422, Mandelbaum v. Mandelbaum, Montgomery App. No. 21817, 2007-Ohio-6138.